DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6 May 2021 is being considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1- are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,474,295. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely broader versions of the patented claims and thus are anticipated by the patented claims.
Below is a comparison between present claim 1 and patented claim 2:
Present claim 1
Patented claim 2
A display device comprising: 
A display device comprising:
a display panel comprising a plurality of emission areas spaced apart from each other and a non-emission area disposed between the plurality of emission areas; and 
a display panel configured to provide a base surface, the display panel comprising a plurality of emission areas spaced apart from each other and a non-emission area disposed between the plurality of emission areas; and
an input sensing unit comprising first and second electrodes disposed on the display panel, 
an input sensing unit directly disposed on the base surface, wherein the input sensing unit comprises: 
wherein each of the first and second electrodes comprise: 


at least one insulation layer;  
sensor part having a metal and a mesh shape; 

auxiliary sensor part having a transparent conductive oxide and electrically connected to the sensor part, 

wherein the sensor part overlap a corresponding area of the non-emission area and comprise a plurality of holes, and 

the auxiliary sensor part overlap the sensor part, corresponding areas of the plurality of emission areas, and a corresponding area of the non-emission area.
a first electrode comprising first sensor parts having a metal, a mesh shape and mesh holes corresponding to the plurality of emission areas, first connection parts configured to connect first sensor parts, which are adjacent to each other, of the first sensor parts, and first auxiliary sensor parts connected to the first sensor parts and having a transparent conductive oxide and overlapping the plurality of emission areas and the non-emission area; and 

a second electrode comprising second sensor parts having a metal, a mesh shape and mesh holes corresponding to the plurality of emission areas, second connection parts configured to connect second sensor parts, which are adjacent to each other, of the second sensor parts, and second auxiliary sensor parts connected to the second sensor parts and having a transparent conductive oxide and overlapping the plurality of emission areas and the non-emission area, 

wherein the first electrode and the second electrode are insulated from each other, 

the first connection parts are disposed on the base surface and disposed under the insulation layer, and 

the first sensor parts, the second sensor parts, and the second connection parts are disposed on the insulation layer

wherein a first sensor part of the first sensor parts and a first auxiliary sensor part of the first auxiliary sensor parts, which correspond to each other, overlap each other with the insulation layer therebetween, and 

the first sensor part of the first sensor parts and the first auxiliary sensor part of the first auxiliary sensor parts, which correspond to each other, are connected to each other through a first contact hole passing through the insulation layer.


As shown above, besides wording, the main difference between the claims is that patented claim 2 recites features such as “at least one insulation layer” and “wherein the first electrode and the second electrode are insulated from each other, the first connection parts are disposed on the base surface and disposed under the insulation layer, and the first sensor parts, the second sensor parts, and the second connection parts are disposed on the insulation layer” whereas present claim 1 fails to recite such features.  Thus, present claim 1 is merely a broader version of patented claim 2 and therefore is anticipated by patented claim 2.
Present claims 2-7 and 9-13 is similarly rejected over patented claims 1-17.

Allowable Subject Matter

Claims 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-7 and 9-13 would be allowable if rewritten or amended to overcome the Double Patenting rejection set forth in this Office action, or the filing of a Terminal Disclaimer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
28 February 2022